Exhibit 10.3

ROCKWELL AUTOMATION, INC.

MEMORANDUM OF AMENDMENTS

TO THE ROCKWELL AUTOMATION, INC.

2003 DIRECTORS STOCK PLAN

ADOPTED BY THE BOARD OF DIRECTORS ON NOVEMBER 7, 2007

Amend the second paragraph of Section 6 of the Plan to read in its entirety as
follows:

Each Non-Employee Director may elect each year, not later than December 31 of
the year preceding the year in which the annual award of Shares is to be made,
to receive the annual award in the form of restricted stock units (Restricted
Stock Units) in a number equal to the Annual Share Amount. Each Restricted Stock
Unit shall entitle the recipient to receive one Share on the day on which the
recipient retires from the Board under the Board’s retirement policy or the
recipient resigns from the Board or ceases to be a director by reason of the
antitrust laws, compliance with Rockwell Automation’s conflict of interest
policies, death, disability or other circumstances the Board determines not to
be adverse to the best interests of Rockwell Automation, provided that such
retirement or resignation constitutes a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code and the regulations and
other guidance promulgated thereunder (“Section 409A”). If such retirement or
resignation does not so constitute such a “separation from service”, each
Restricted Stock Unit shall entitle the recipient to receive one Share upon such
“separation from service”. From the date of grant of Restricted Stock Units
under the Plan until delivery of the Shares underlying such Restricted Stock
Units in accordance with the terms of the Plan, the recipient will be entitled
to receive dividend equivalents in respect of each Restricted Stock Unit in an
amount equal to the amount or value of any cash or other dividends or
distributions payable on an equivalent number of Shares at the times such
dividends or distributions are payable in respect of the Shares. Any recipient
who holds Restricted Stock Units shall have no ownership interest in any Shares
underlying Restricted Stock Units until and unless payment with respect to such
Restricted Stock Units is actually made in Shares. If a Change of Control as
defined in Article III, Section 13(I)(1) of Rockwell Automation’s By-Laws shall
occur that meets the requirements of a “Change of Control Event” (as defined
under Treasury Regulation Section 1.409A-3(i)(5)(v)-(vii), applying the default
rules and percentages set forth in such regulation under Section 409A), then
Shares underlying Restricted Stock Units granted under the Plan shall be
delivered as promptly as practicable to the Non-Employee Directors in whose
names they are registered and in any event within the year in which such “Change
of Control Event” occurs.

Amend Sections 8(a), 8(c) and 8(d) of the Plan by deleting the phrase
“Restricted Shares” in all places it appears therein and inserting in lieu
thereof in all such places the phrase “Restricted Stock Units”.

Amend Section 8(b) of the Plan to read in its entirety as follows:

Each Non-Employee Director may elect each year, not later than December 31 of
the year preceding the year as to which an election is to be applicable, to
receive all or any part of the cash portion of his or her retainer or other fees
to be paid for board, committee or other service in the following calendar year
through the delivery of a whole number of Restricted Stock Units determined by
dividing such retainer amount by the Fair Market Value of the Shares on the date
when each payment of such retainer amount would otherwise be made in cash (or on
the next preceding day that Shares were traded if they were not traded on such
date) and rounding up to the next higher whole number.